             Case 18-04427             Doc 25      Filed 10/11/18 Entered 10/11/18 20:06:23                          Desc Main
                                                    Document     Page 1 of 11


                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION


In re:                                                               §
Castro, Francisco                                                    §           Case No. 18-04427
                                                                     §
                                                                     §
                                         Debtors(s)                  §

                                                   TRUSTEE’S FINAL REPORT (TFR)

            The undersigned trustee hereby makes this Final Report and states as follows:
            1. A petition under chapter 7 of the United States Bankruptcy Code was filed on 02/19/2018. The
         undersigned trustee was appointed on .
            2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.
            3. All scheduled and known assets of the estate have been reduced to cash, released to the debtor as
         exempt property pursuant to 11 U.S.C. §522, or have been or will be abandoned pursuant to 11 U.S.C. §554.
         An individual estate property record and report showing the disposition of all property of the estate is
         attached as Exhibit A.
            4. The trustee realized gross receipts of                                   $                        5,000.00
                Funds were disbursed in the following amounts:
                 Payments made under an interim disbursement                                                          0.00
                 Administrative Expenses                                                                              0.00
                 Bank Service Fees                                                                                   30.00
                 Other Payments to Creditors                                                                          0.00
                 Non-Estate funds paid to 3rd Parties                                                                 0.00
                 Exemptions paid to the Debtor                                                                        0.00
                 Other Payments to Debtor                                                                             0.00
                 Leaving a balance on hand of 1                                         $                        4,970.00




1The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement will
be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-TFR (5/1/2011) Page 1
            Case 18-04427              Doc 25        Filed 10/11/18 Entered 10/11/18 20:06:23                            Desc Main
                                                      Document     Page 2 of 11

The remaining funds are available for distribution.

            5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank account.
             6. The deadline for filing non-governmental claims in this case was 08/31/2018 and the deadline for
       filing governmental claims was 08/31/2018. All claims of each class which will receive a distribution have
       been examined and any objections to the allowance of claims have been resolved. If applicable, a claims
       analysis, explaining why payment on any claim is not being made, is attached as Exhibit C.

            7. The Trustee’s proposed distribution is attached as Exhibit D.
           8. Pursuant to 11 U.S.C. §326(a), the maximum compensation allowable to the trustee is $1,250.00.
       To the extent that additional interest is earned before case closing, the maximum compensation may
       increase.
     The trustee has received $0.00 as interim compensation and now requests a sum of $1,250.00, for a total
compensation of $1,250.00. In addition, the trustee received reimbursement for reasonable and necessary
expenses in the amount of $0.00, and now requests reimbursement for expenses of $0.00 for total expenses of
$0.00
     Pursuant to Fed. R. Bank. P. 5009, I hereby certify, under penalty of perjury, that the foregoing report is
true and correct.


        Date :       09/06/2018                                   By :    /s/ Joseph A. Baldi
                                                                          Trustee



    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. §1320.4 (a)(2) applies.




2If the estate is administratively insolvent, the dollar amounts reflected in this paragraph may be higher than the amounts listed in the
Trustee’s Proposed Distribution (Exhibit D).

UST Form 101-7-TFR (5/1/2011) Page 2
                                                Case 18-04427                 Doc 25          Filed 10/11/18 Entered 10/11/18 20:06:23                                  Desc Main
                                                                                               Document     Page 3 of 11
                                                                                                                                                                                                                                  Page 1
                                                                                                           FORM 1
                                                                                       INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                         ASSET CASES
                 Case No: 18-04427                                                 Judge: Timothy A. Barnes                                                          Trustee Name:      Joseph A. Baldi
              Case Name: Castro, Francisco                                                                                                          Date Filed (f) or Converted (c):    02/19/2018 (f)
                                                                                                                                                             341(a) Meeting Date:       03/22/2018
       For Period Ending: 09/06/2018                                                                                                                               Claims Bar Date:     08/31/2018

                                           1                                                         2                           3                          4                             5                              6
                                                                                                                           Est Net Value
                                                                                                                       (Value Determined by                                                                  Asset Fully Administered
                                                                                                                                                    Property Formally
                                   Asset Description                                      Petition/Unscheduled          Trustee, Less Liens,                                   Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                                       Abandoned
                       (Scheduled and Unscheduled (u) Property)                                   Values                    Exemptions,                                              the Estate                  Remaining Assets
                                                                                                                                                       OA=554(a)
                                                                                                                         and Other Costs)
1.       2008 Honda Pilot (approx. 141000 miles) Co-owned with Adriana                                   4,500.00                     2,100.00                                                2,100.00                 FA
         Castro
2.       2013 Chevy Malibu (approx. 38000 miles)                                                         8,500.00                     2,900.00                                                2,900.00                 FA
3.       Electronics                                                                                       300.00                         0.00                                                     0.00                FA
4.       Necessary wearing apparel                                                                         200.00                         0.00                                                     0.00                FA
5.       Checking account with Bank of America                                                              50.00                         0.00                                                     0.00                FA
6.       Checking account with Chase                                                                        50.00                         0.00                                                     0.00                FA
7.       Savings account with Bank of America                                                                0.00                         0.00                                                     0.00                FA

                                                                                                                                                                                                     Gross Value of Remaining Assets

     TOTALS (Excluding Unknown Values)                                                                13,600.00                      5,000.00                                                 5,000.00                             0.00


     Re Prop. #1 Equity sold back to debtor pursuant to this Court's order dated 6/20/18 [Dkt. 22]
     Re Prop. #2 Equity sold back to debtor pursuant to this Court's order dated 6/20/18 [Dkt. 22]


     Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
     September 6, 2018 - Trustee has reviewed claims and is preparing his TFR for submission to the UST.

     July 10, 2018 - Trustee sold the equity in two vehicles back to the Debtor, pursuant this Court's order dated June 20, 2018 [Dkt. 22], for the total price of $5,000.00 payable in installments. Debtor has paid $4,500 of
     purchase price and the final payment is due 2019. Claims bar date is fixed as August 31, 2018. Upon collecting all payments due, Trustee will prepare his TFR.




     UST Form 101-7-TFR (5/1/2011) (Page 3)                                                                                                                                                                      Exhibit A
                                       Case 18-04427          Doc 25       Filed 10/11/18 Entered 10/11/18 20:06:23                         Desc Main
                                                                            Document     Page 4 of 11
                                                                                                                                                                                               Page 2
                                                                                         FORM 1
                                                                     INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                       ASSET CASES
           Case No: 18-04427                                      Judge: Timothy A. Barnes                                               Trustee Name:     Joseph A. Baldi
        Case Name: Castro, Francisco                                                                                    Date Filed (f) or Converted (c):   02/19/2018 (f)
                                                                                                                                 341(a) Meeting Date:      03/22/2018
  For Period Ending: 09/06/2018                                                                                                        Claims Bar Date:    08/31/2018

                                  1                                              2                       3                     4                            5                           6
                                                                                                    Est Net Value
                                                                                                (Value Determined by                                                         Asset Fully Administered
                                                                                                                        Property Formally
                           Asset Description                            Petition/Unscheduled     Trustee, Less Liens,                           Sale/Funds Received by         (FA) / Gross Value of
                                                                                                                           Abandoned
               (Scheduled and Unscheduled (u) Property)                         Values               Exemptions,                                      the Estate                 Remaining Assets
                                                                                                                           OA=554(a)
                                                                                                  and Other Costs)


Initial Projected Date of Final Report(TFR) : 06/30/2019           Current Projected Date of Final Report(TFR) :


Trustee’s Signature       /s/Joseph A. Baldi               Date: 09/06/2018
                          Joseph A. Baldi
                          20 N. Clark St. Suite 200
                          Chicago, IL 60602
                          Phone : (312) 726-8150




UST Form 101-7-TFR (5/1/2011) (Page 4)                                                                                                                                           Exhibit A
                                        Case 18-04427            Doc 25      Filed 10/11/18  FORMEntered
                                                                                                   2       10/11/18                  20:06:23         Desc Main                                          Page 1
                                                                               Document
                                                                       ESTATE CASH              Page 5 of 11RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

                 Case No: 18-04427                                                                                                                    Trustee Name: Joseph A. Baldi
              Case Name: Castro, Francisco                                                                                                              Bank Name: Texas Capital Bank
                                                                                                                                               Account Number/CD#: ******5666 Checking Account
       Taxpayer ID No: **-***4210                                                                                                      Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/6/2018                                                                                                       Separate bond (if applicable): 0.00

    1                    2                               3                                           4                                                   5                      6                   7
                                                                                                                                    Uniform
Transaction          Check or                                                                                                        Trans.                                                     Account/ CD
   Date              [Refer#]                Paid To / Received From                   Description of Transaction                    Code           Deposits($)         Disbursements($)         Balance($)
05/24/2018              [1]        Franciso Castro                          Settlement - Equity in 2008 Honda Pilot & 2013          1129-000               1,500.00                                     1,500.00
                                   4200 N. Troy Street                      Chevy Malibu per order 6/20/18 [Dkt. 22]
                                   Chicago, IL 60618
                                                                            Entire proceeds (1st installment) received applied to
                                                                            Honda Pilot

07/03/2018                         Texas Capital Bank                       Bank Service Fee                                        2600-000                                         15.00              1,485.00
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

07/11/2018                         Franciso Castro                          Settlement - Equity in 2008 Honda Pilot & 2013                                 3,000.00                                     4,485.00
                                   4200 N. Troy Street                      Chevy Malibu per order dated 6/20/18 [dkt 22]
                                   Chicago, IL 60618
                                                                            Portion of proceeds (2nd
                        [1]                                                 installment) received applied               600.00      1129-000
                                                                            to equity in 2008 Honda Pilot
                                                                            Portion of proceeds (2nd
                                                                            installment) received
                        [2]                                                                                           2,400.00      1129-000
                                                                            applied to equity in 2013
                                                                            Chevy Malibu

07/24/2018              [2]        Franciso Castro                          Settlement - Equity in 2008 Honda Pilot & 2013          1129-000                 500.00                                     4,985.00
                                   4200 N. Troy Street                      Chevy Malibu
                                   Chicago, IL 60618

08/03/2018                         Texas Capital Bank                       Bank Service Fee                                        2600-000                                         15.00              4,970.00
                                   Treasury Management Operations
                                   2350 Lakeside Blvd
                                   Richardson, TX 75082

                                                                                                                              Page Subtotals               5,000.00                  30.00




UST Form 101-7-TFR (5/1/2011) (Page 5)                                                                                                                                                       Exhibit B
                                        Case 18-04427            Doc 25       Filed 10/11/18  FORMEntered
                                                                                                    2       10/11/18       20:06:23          Desc Main                                         Page 2
                                                                                Document
                                                                        ESTATE CASH              Page 6 of 11RECORD
                                                                                    RECEIPTS AND DISBURSEMENTS

                 Case No: 18-04427                                                                                                           Trustee Name: Joseph A. Baldi
              Case Name: Castro, Francisco                                                                                                     Bank Name: Texas Capital Bank
                                                                                                                                      Account Number/CD#: ******5666 Checking Account
       Taxpayer ID No: **-***4210                                                                                            Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 9/6/2018                                                                                             Separate bond (if applicable): 0.00

    1                    2                             3                                        4                                               5                      6                  7
                                                                                                                          Uniform
Transaction          Check or                                                                                              Trans.                                                     Account/ CD
   Date              [Refer#]                Paid To / Received From                Description of Transaction             Code            Deposits($)        Disbursements($)         Balance($)

                                                                                                                     Page Subtotals


                                                                                              COLUMN TOTALS                                      5,000.00                  30.00
                                                                                                       Less:Bank Transfer/CD's                        0.00                  0.00
                                                                                              SUBTOTALS                                          5,000.00                  30.00

                                                                                                     Less: Payments to Debtors                                              0.00
                                                                                              Net                                                5,000.00                  30.00


                                                                                       TOTAL-ALL ACCOUNTS                                       NET                     NET             ACCOUNT
                    All Accounts Gross Receipts:             5,000.00                                                                         DEPOSITS             DISBURSEMENTS        BALANCE

              All Accounts Gross Disbursements:                 30.00
                                                                                       ******5666 Checking Account                               5,000.00                  30.00
                                All Accounts Net:            4,970.00
                                                                                       Net Totals                                                5,000.00                  30.00         4,970.00




UST Form 101-7-TFR (5/1/2011) (Page 6)                                                                                                                                             Exhibit B
                                       Case 18-04427     Doc 25   Filed 10/11/18 Entered 10/11/18 20:06:23     Desc Main
                                                                   Document     Page 7 of 11
  Case: 18-04427                                                                                                                     Joseph A. Baldi Trustee
  Castro, Francisco                                                       CLAIMS REGISTER                                               Dated: Sep 06, 2018
                                                                                                                                            EXHIBIT C Page 1


  Claim                                        UTC /                       Proof of         Allowed      Previously     Prop. Payment        Remaining
             Creditor                                        Status
   No.                                         Class                        Claim           Amount          Paid        Prop. Interest        Balance
             Joseph A. Baldi                  2100-000    Valid To Pay        1,250.00        1,250.00           0.00        1,250.00                 0.00
             20 N. Clark Street                ADMIN
             Suite 200
             Chicago, IL 60602
             Baldi Berg, Ltd                  3110-000    Valid To Pay        1,551.00        1,551.00           0.00        1,551.00                 0.00
             20 N. Clark St., Suite 200        ADMIN
             Chicago, IL 60602

ADMINISTRATIVE TOTAL                                                         2,801.00         2,801.00           0.00        2,801.00                 0.00




UST Form 101-7-TFR (5/1/2011) Page 7
                                       Case 18-04427     Doc 25   Filed 10/11/18 Entered 10/11/18 20:06:23     Desc Main
  Case: 18-04427                                                   Document     Page 8 of 11                                         Joseph A. Baldi Trustee
  Castro, Francisco                                                       CLAIMS REGISTER                                               Dated: Sep 06, 2018
                                                                                                                                            EXHIBIT C Page 2


  Claim                                        UTC /                       Proof of         Allowed      Previously     Prop. Payment        Remaining
             Creditor                                        Status
   No.                                         Class                        Claim           Amount          Paid        Prop. Interest        Balance
 00001       Discover Bank Discover           7100-000    Valid To Pay        5,558.28        5,558.28           0.00          241.81             5,316.47
             Products Inc                      UNSEC
             PO Box 3025
             New Albany, OH 43054
 00002       Capital One Bank (USA), N.A. by 7100-000     Valid To Pay        2,059.08        2,059.08           0.00           89.58             1,969.50
             American InfoSource LP as        UNSEC
             agent
             PO Box 71083
             Charlotte, NC 28272
 00003       Capital One Bank (USA), N.A. by 7100-000     Valid To Pay         760.97           760.97           0.00           33.11               727.86
             American InfoSource LP as        UNSEC
             agent
             PO Box 71083
             Charlotte, NC 28272
 00004       American Express Bank FSB c/o 7100-000       Valid To Pay         854.60           854.60           0.00           37.18               817.42
             Becket and Lee LLP             UNSEC
             PO Box 3001
             Malvern, PA 19355
 00005       UNITED STATES DEPARTMENT         7100-000    Valid To Pay       38,966.02       38,966.02           0.00        1,695.19           37,270.83
             OF EDUCATION CLAIMS FILING        UNSEC
             UNIT
             PO Box 8973
             Madison, WI 53708
 00006       Department Stores National       7100-000    Valid To Pay        1,658.02        1,658.02           0.00           72.13             1,585.89
             Bank c/o Quantum3 Group LLC       UNSEC
             PO Box 657
             Kirkland, WA 98083

UNSECURED TOTAL                                                             49,856.97        49,856.97           0.00        2,169.00           47,687.97



UST Form 101-7-TFR (5/1/2011) Page 8
                Case 18-04427   Doc 25   Filed 10/11/18 Entered 10/11/18 20:06:23   Desc Main
REPORT TOTALS                             Document 52,657.97
                                                       Page 9 of 1152,657.97        0.00        4,970.00   47,687.97
             Case 18-04427              Doc 25   Filed 10/11/18 Entered 10/11/18 20:06:23           Desc Main
                                                  Document     Page 10 of 11
                                                 TRUSTEE'S PROPOSED DISTRIBUTION
                                                                                                            Exhibit D

Case No.: 18-04427
Case Name: Castro, Francisco

Trustee Name: Joseph A. Baldi
                     Balance on Hand                                                                             $4,970.00
Claims of secured creditors will be paid as follows:

                                                             NONE

         Applications for chapter 7 fees and administrative expenses have been filed as follows:


                                                                                          Interim
                                                                                         Payments            Proposed
                             Reason/Applicant                        Total Requested      to Date            Payment
Trustee, Fees: Joseph A. Baldi                                      $       1,250.00 $             0.00 $         1,250.00
Attorney for Trustee, Fees: Baldi Berg, Ltd                         $       1,551.00 $             0.00 $         1,551.00

Total to be paid for chapter 7 administrative expenses                                                 $          2,801.00
Remaining Balance                                                                                      $          2,169.00

         Applications for prior chapter fees and administrative expenses have been filed as follows:
                                                             NONE
       In addition to the expenses of administration listed above as may be allowed by the Court, priority claims totaling
$0.00 must be paid in advance of any dividend to general (unsecured) creditors.
         Allowed Priority Claims are:

                                                             NONE
       The actual distribution to wage claimants included above, if any, will be the proposed payment less applicable
withholding taxes (which will be remitted to the appropriate taxing authorities).

        Timely claims of general (unsecured) creditors totaling $49,856.97 have been allowed and will be paid pro rata
only after all allowed administrative and priority claims have been paid in full. The timely allowed general (unsecured)
dividend is anticipated to be 4.4 %, plus interest (if applicable).
         Timely allowed general (unsecured) claims are as follows:




UST Form 101-7-TFR (5/1/2011) Page 10
             Case 18-04427              Doc 25   Filed 10/11/18 Entered 10/11/18 20:06:23                Desc Main
                                                  Document     Page 11 of 11
                                                             Allowed
   Claim                                                    Amount of             Interim Payments          Proposed
    No.        Claimant                                       Claim                     to Date             Payment
00001         Discover Bank Discover Products Inc      $             5,558.28 $                0.00 $                  241.81
00002         Capital One Bank (USA), N.A. by          $             2,059.08 $                0.00 $                   89.58
00003         Capital One Bank (USA), N.A. by          $              760.97 $                 0.00 $                   33.11
00004         American Express Bank FSB c/o Becket $                  854.60 $                 0.00 $                   37.18
00005         UNITED STATES DEPARTMENT OF              $            38,966.02 $                0.00 $                1,695.19
00006         Department Stores National Bank c/o      $             1,658.02 $                0.00 $                   72.13

Total to be paid to timely general unsecured creditors                                               $               2,169.00

Remaining Balance                                                                                    $                   0.00


         Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will be paid pro rata
only after all allowed administrative, priority and timely filed general (unsecured) claims have been paid in full. The
tardily filed claim dividend is anticipated to be 0.0 %, plus interest (if applicable).

         Tardily filed general (unsecured) claims are as follows:

                                                            NONE

        Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered subordinated by
the Court totaling $0.00 have been allowed and will be paid pro rata only after all allowed administrative, priority and
general (unsecured) claims have been paid in full. The dividend for subordinated unsecured claims is anticipated to be
0.0 %, plus interest (if applicable).
       Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered subordinated by
the Court are as follows:
                                                            NONE




UST Form 101-7-TFR (5/1/2011) Page 11
